Filed
                                                                                          Washington State
                                                                                          Court of Appeals
                                                                                           Division Two

                                                                                            June 26, 2018



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
    STATE OF WASHINGTON,                                              No. 50421-9-II

                                Respondent,

         v.                                                    UNPUBLISHED OPINION

    BINIAM YIRGALEM GEBREMARIEM,

                                Appellant.


        MAXA, C.J. – Biniam Gebremariem appeals his conviction for manufacturing marijuana.

Before trial, Gebremariem waived his right to counsel and waived his right to a jury. He was not

provided with an interpreter at trial even though English is not his primary language.

        We hold that (1) Gebremariem’s waiver of counsel was invalid because the trial court

failed to adequately inform him of the disadvantages of self-representation and the maximum

penalty of the charge against him, (2) the trial court abused its discretion in failing to determine

whether Gebremariem required an interpreter, and (3) Gebremariem’s jury waiver will not be

binding on remand. However, we hold that the State presented sufficient evidence to support

Gebremariem’s conviction.1

        Accordingly, we reverse Gebremariem’s conviction and remand for further proceedings.



1
 Gebremariem also argues that the trial court improperly imposed discretionary legal financial
obligations (LFOs) and a violation of the Uniform Controlled Substances Act (VUCSA) fine
without assessing Gebremariem’s ability to pay. Because we reverse Gebremariem’s conviction,
we vacate the imposition of LFOs and VUCSA fine.
No. 50421-9-II

                                              FACTS

Marijuana Grow and Arrest

       On October 25, 2016, law enforcement officer Jeffrey Godbey accompanied a county

utility worker to shut off power to a residence in Centralia. When he arrived, Godbey knocked

on the front door and Gebremariem answered. Godbey could smell a strong odor of marijuana

and through the open door he saw marijuana plants hanging from a string stretching across the

front of the house and into the back.

       Godbey asked if Gebremariem lived at the house, and Gebremariem replied that he had

arrived a week earlier to do work on the property and would be there for approximately two

months. Gebremariem stated that he did not know anything about the plants hanging in the

house, and that Godbey would need to talk to another person. Gebremariem invited Godbey

inside the house while he retrieved the person’s number from a cell phone. Godbey followed

Gebremariem to a bedroom. Godbey noticed another room that had live marijuana plants

growing. Aside from a bed in the bedroom, the house had no furnishings to indicate that

someone was living there.

       Pursuant to a warrant, officers subsequently searched the main residence as well as a

greenhouse and a detached shop building on the property. Inside the house there appeared to be

an elaborate marijuana grow operation in one of the back bedrooms and in the garage. The

house’s windows were covered, and there were grow lights and a venting system. The garage

contained several growing plants and lighting, electrical, and venting systems. The rest of the

house was used to hang marijuana plants.

       The officers accessed the shop building with a key on Gebremariem’s key ring. The shop

contained a similar setup, as well as a garbage sack full of processed marijuana. In total, there

were over 300 marijuana plants at the property.


                                                  2
No. 50421-9-II

       One of the responding officers, Mathew Schlecht, was with the joint narcotics

enforcement team. He testified that based on his observations, the house was primarily used for

growing marijuana. The house’s only livable area was the one bedroom. In that bedroom, the

officers found a credit card issued in Gebremariem’s name. There did not appear to be anyone

else living at the residence at that time. The officers did not identify any legal authorization to

grow marijuana at the house. The State subsequently charged Gebremariem with manufacturing

marijuana.

Waiver of Defense Counsel

       Gebremariem underwent a competency evaluation, which determined him to be

competent. At a hearing to review the evaluation, Gebremariem informed the court that he did

not need an attorney and that he wanted to represent himself. The trial court and Gebremariem

engaged in a brief colloquy:

       THE COURT: All right. So since you’re representing yourself, want to represent
       yourself, I want to make sure that you understand that there are some real
       disadvantages to representing yourself because you have to understand the rules of
       evidence, on how to present a case, how to present evidence. Are you familiar with
       any of those things?

       MR. GEBREMARIEM: I’m familiar. If not, I will request some -- I will just --
       yeah, I’ll request some other person to just help me with finding the process. But
       I’m confident to defend myself.

Report of Proceedings (RP) (Nov. 17, 2016) at 7 (emphasis added). The court did not engage in

any further discussion about the disadvantages or dangers of self-representation.

       The trial court stated that it also could appoint defense counsel as standby counsel, which

Gebremariem declined, stating that he could find somebody else by himself. The court then

granted Gebremariem’s request to represent himself:

       THE COURT: All right. I will allow you to proceed with that for right now. And
       I’m not going to appoint [defense counsel] as standby counsel based on your
       statement that you are going to hire an attorney to stand by with you. All right?


                                                  3
No. 50421-9-II


       MR. GEBREMARIEM: Yeah.

       THE COURT: And that’s what you want to do?

       MR. GEBREMARIEM: Yeah.

RP (Nov. 17, 2016) at 9.

       At a subsequent pretrial hearing, the trial court again discussed representation with

Gebremariem:

       THE COURT: Mr. Gebremariem, I know that you’ve been advised in the past
       about your constitutional right to have an attorney represent you. I would strongly
       urge you to do that. If you can’t afford an attorney, one will be appointed for you.

       MR. GEBREMARIEM: I have the right to choose my own attorney?

       THE COURT: If you would like to hire an attorney, you would have to choose
       one. If you want an attorney appointed, then I will appoint an attorney.

       MR. GEBREMARIEM: I mean, I would like to have one, but I would like to know
       what kind of lawyer I’m using with this building. So I will just go get one attorney
       which is licensed, the one that I know.

       THE COURT: Okay. So you want to go hire an attorney? Otherwise, I can appoint
       a very good attorney for you today. You can meet with that attorney and talk to
       them about any motions you want to file. If you don’t feel that that attorney is
       doing what you are asking of them or defending your case properly, then you can
       go hire an attorney if you like.

       MR. GEBREMARIEM: I’m okay. But if I need one maybe, at which time I might,
       yeah, I might get one. But for now --

       THE COURT: For now you don’t want an attorney?

       MR. GEBREMARIEM: Yeah.

RP (Jan. 19, 2017) at 5-6. The record does not show that the trial court ever discussed with

Gebremariem the maximum penalty he faced upon conviction or that he was otherwise aware of

this information.




                                                4
No. 50421-9-II

       Gebremariem represented himself through the remainder of the proceedings and did so

without standby counsel.

Interpreter Issues

       At his competency review hearing, Gebremariem requested an interpreter. He stated that

he was originally from Eritrea, and that his native language was Tigrinya. The trial court stated

that an interpreter would be available for his next hearing, but Gebremariem participated in the

remainder of the review hearing without one.

       Gebremariem’s competency evaluation recommended that he receive an interpreter. The

evaluation provided some additional relevant background. Although Gebremariem’s primary

language was Tigrinya, he began learning English in Eritrea in the second grade, with most of his

classes after that taught in English. He came to the United States in 2010 and completed one

year of school at a community college.

       At a subsequent pretrial hearing, the trial court provided an interpreter by telephone. The

court allowed Gebremariem to ask the interpreter a list of questions regarding the interpreter’s

qualifications and certification documents. Gebremariem voiced repeated concerns that he could

not understand the interpreter and that the interpretation was not accurate, but the court did not

address his concerns.

       THE DEFENDANT: He’s not interpreting it perfectly accurately. He’s not.

       THE COURT: Well, this is the interpreter we’re using. If you wish to provide your
       own interpreter, you can do that at your cost.

RP (Dec. 22, 2016) at 8.

       When Gebremariem continued to question the interpreter, the trial court said, “Stop right

now or you’re going to be visiting our jail.” RP (Dec. 22, 2016) at 9. The interpreter abruptly




                                                 5
No. 50421-9-II

ended the phone call. The court then warned Gebremariem about his questioning of the

interpreter:

        THE COURT: I’m going to give you one more chance to follow this procedure,
        and if you don’t, I’ll have no choice but to find you in contempt. This is exactly
        what happened in front of Judge Lawler the last time you were in court. You don’t
        have a right to challenge the interpreter for not being good enough for you.

        So if you want to visit the jail, start talking again. If you would prefer not to visit
        the jail, we’re going to do this procedure. We’ll hang up and we’ll do this procedure
        without the interpreter. And pretty soon we’re going to get into a contempt
        situation.

        THE DEFENDANT: But I have the right to ask the interpreter.

        THE COURT: No you don’t.

RP (Dec. 22, 2016) at 12.

        The trial court contacted a second interpreter, with whom Gebremariem also had

concerns about improper interpretation. The second interpreter also ended the call.

        Gebremariem requested a new interpreter, but the trial court refused to provide one. The

court instructed the prosecutor to read the proposed omnibus order to Gebremariem.

Gebremariem stated that he did not understand what was being read and again asked for an

interpreter. The hearing ended with the court holding Gebremariem in contempt for continuing

to state that he did not understand without an interpreter.

        THE COURT: I’m going to give you one more chance. He’s reading it to you. If
        you don’t want to sign it, don’t. We’ll terminate this hearing.

        THE DEFENDANT: I don’t understand anything. How could I sign –

        THE COURT: All right.

        THE DEFENDANT: -- without understanding.

        THE COURT: Well, I’m finding you in contempt, and you’re going to go to jail
        right now.




                                                  6
No. 50421-9-II

RP (Dec. 22, 2016) at 17-18. Even though Gebremariem was not in custody at the time, he was

taken into custody at the court’s direction.

       The remaining court proceedings, including trial, were held without an interpreter.

Gebremariem did not again request an interpreter or object to proceeding without an interpreter.

Waiver of Jury Trial

       Gebremariem filed a pretrial motion requesting trial by the court. At a hearing the

following day, Gebremariem again asserted that he wanted a judge to hear his case, and the trial

court engaged him in a brief colloquy. Gebremariem demonstrated some confusion:

       THE COURT: So you understand you have a constitutional right to have your case
       heard by a jury of twelve Lewis County citizens? You understand that, right?

       MR. GEBREMARIEM: I don’t understand. I understand you’re the judge –

RP (Feb. 9, 2017) at 21.

       On the first day of trial, the trial court again discussed the jury waiver issue with

Gebremariem. The court informed Gebremariem that there were some advantages to a jury,

primarily that the State would have to convince 12 people of his guilt rather than just the judge.

The court asked again whether Gebremariem was comfortable with proceeding with a bench

trial. Gebremariem confirmed that he was comfortable. He also signed a written jury waiver.

Conviction

       After a bench trial, the trial court entered findings of fact and conclusions of law finding

Gebremariem guilty of manufacturing marijuana. Gebremariem appeals his conviction.

                                               ANALYSIS

A.     WAIVER OF RIGHT TO COUNSEL

       Gebremariem argues that his decision to waive his right to counsel and represent himself

was not knowing and intelligent. We agree.



                                                  7
No. 50421-9-II

       1.   Legal Principles

       Article I, section 22 of the Washington Constitution and the Sixth Amendment to the

United States Constitution guarantee a criminal defendant the right to assistance of counsel. A

criminal defendant also has a right to self-representation under the same provisions. State v.

Madsen, 168 Wash. 2d 496, 503, 229 P.3d 714 (2010). The right of self-representation is “so

fundamental that it is afforded despite its potentially detrimental impact on both the defendant

and the administration of justice.” Id.

       However, a tension exists between the rights of self-representation and to counsel. State

v. Howard, 1 Wash. App. 2d 420, 424, 405 P.3d 1039 (2017). By requesting to represent himself,

a defendant waives his right to counsel. Id. at 425. But criminal defendants do not have an

absolute right to self-representation. Id. A trial court may allow a defendant to represent himself

only if the defendant waives his right to counsel voluntarily, knowingly, and intelligently. Id.

“If counsel is properly waived, a criminal defendant has a right to self-representation.” City of

Bellevue v. Acrey, 103 Wash. 2d 203, 209, 691 P.2d 957 (1984) (emphasis added).

       The preferred method for determining whether waiver is valid is through a colloquy on

the record between the trial court and the defendant. Howard, 1 Wash. App. 2d at 425. “[T]he

trial court should assume responsibility for assuring that decisions regarding self-representation

are made with at least a minimal knowledge of what the task entails.” Acrey, 103 Wash. 2d at 210.

The trial court must inform the defendant of the dangers and disadvantages of self-representation

to ensure that the defendant “ ‘knows what he is doing and his choice is made with eyes open.’ ”

In re Pers. Restraint of Rhome, 172 Wash. 2d 654, 659, 260 P.3d 874 (2011) (quoting Faretta v.

California, 422 U.S. 806, 835, 95 S. Ct. 2525, 45 L. Ed. 2d 562 (1975)).




                                                 8
No. 50421-9-II

        The trial court must indulge every reasonable presumption against waiver of the right to

counsel. Madsen, 168 Wash. 2d at 504. The trial court may deny a request for self-representation

if the request is “made without a general understanding of the consequences.” Id. at 505.

        For the trial court’s colloquy to be sufficient, this court has strictly adhered to certain

requirements:

        “Th[e] colloquy, at a minimum, should consist of informing the defendant of the
        nature and classification of the charge, the maximum penalty upon conviction and
        that technical rules exist which will bind defendant in the presentation of his case.”

Howard, 1 Wash. App. 2d at 426 (quoting Acrey, 103 Wash. 2d at 211). If the trial court does not

address those issues in its colloquy, the record must otherwise show that the defendant was

properly informed. Howard, 1 Wash. App. 2d at 428.

        The maximum sentence for the charged crime is a particularly important consideration

for self-representation.

        The maximum penalty for the charged crime is essential information that a
        defendant needs in deciding whether to represent himself or herself. A defendant
        may be willing to represent himself or herself when facing a lesser penalty but not
        when facing a greater penalty. Therefore, if a defendant does not know the
        maximum penalty for the charged crime, we cannot say that the defendant is
        making the decision to represent himself or herself knowingly.

Id. at 429. As a result, “a waiver of the right to counsel is invalid if the trial court does not

inform the defendant of the maximum penalty for the charged crime and the defendant is not

otherwise aware of the maximum penalty.” Id.

        We review for abuse of discretion a trial court’s decision on whether a defendant’s

waiver of the right to counsel is voluntary, knowing, and intelligent. Rhome, 172 Wash. 2d at 667.

A trial court abuses its discretion when its decision is manifestly unreasonable, based on

untenable grounds, or applies an erroneous view of the law. Id. at 668. It is the defendant’s




                                                   9
No. 50421-9-II

burden to show that the waiver of the right to counsel was not knowing and intelligent. Howard,

1 Wash. App. 2d at 426.

       Because the right to counsel is so fundamental, a trial court’s erroneous finding that the

defendant validly waived the right to counsel can never be treated as harmless error. Id.

       2.   Waiver Analysis

       The record here fails to establish that Gebremariem’s waiver was knowing and

intelligent. First, the trial court failed to adequately inform Gebremariem of the disadvantages of

representing himself. The trial court has an obligation to discuss with the defendant the “dangers

and disadvantages of self-representation” to ensure that the defendant makes an informed

decision. Rhome, 172 Wash. 2d at 659. The court also must inform the defendant that he or she

will be bound by technical rules. Acrey, 103 Wash. 2d at 211.

       In its colloquy with Gebremariem, the trial court made only one brief statement about the

disadvantages of self-representation: “I want to make sure that you understand that there are

some real disadvantages to representing yourself because you have to understand the rules of

evidence, on how to present a case, how to present evidence.” RP (Nov. 17, 2016) at 7. Other

than the vague reference to the evidence rules, the court did not tell Gebremariem that he would

be bound by technical rules. In a subsequent hearing, the court urged Gebremariem to have an

attorney represent him but did not explain why.

       The trial court’s discussion of disadvantages and technical rules was minimal to

nonexistent. The court made no real effort to explain what self-representation involved or to

make sure that Gebremariem understood the dangers of representing himself.

       Second, the trial court did not adequately address Gebremariem’s problems

understanding English. Gebremariem’s competency evaluation recommended that he receive an

interpreter. Moreover, Gebremariem repeatedly stated that without an interpreter, he did not


                                                  10
No. 50421-9-II

understand what was being said. He also demonstrated confusion at the beginning of the

colloquy regarding self-representation.

       THE COURT: . . . Mr. Gebremariem, do you want to represent yourself on this
       case?

       MR. GEBREMARIEM: Yeah. I’m present, sir.

       THE COURT: I understand –

       MR. GEBREMARIEM: Yes, sir.

       THE COURT: – but saying you’re present doesn’t answer my question. Do you
       want to represent yourself?

       MR. GEBREMARIEM: I’m here, yeah. I’m present, sir, yeah. I present, yeah.

       THE COURT: This is – you’re still not answering my question. So you told me
       that you do not want Mr. Arcuri to represent you; is that right?

       MR. GEBREMARIEM: I don’t – yeah, I don’t want him. I don’t – I don’t need
       attorney.

RP (Nov. 17, 2016) at 4-5. Despite Gebremariem’s apparent difficulty understanding English,

the trial court made no real effort to determine whether he understood the consequences of self-

representation.

       Third, the trial court did not inform Gebremariem of the maximum penalty for

manufacturing marijuana and nothing in the record shows that Gebremariem was otherwise

aware of the maximum penalty for the charge.2 Although Gebremariem does not raise this

argument, under Howard the failure to inform him of his maximum sentence rendered his waiver

of his right to counsel invalid. 1 Wash. App. 2d at 429.



2
 The only discussion of penalties in the record was reflected in Gebremariem’s competency
evaluation. Gebremariem stated that he did not know the specific charges “but had the general
understanding they had something to do with marijuana.” Clerk’s Papers (CP) at 17. Regarding
his potential sentence, he stated “up to $5,000” and some incarceration. CP at 17.


                                               11
No. 50421-9-II

       Accordingly, we hold that the record does not establish that Gebremariem’s wavier of his

right to counsel was knowing and intelligent and therefore we hold that the waiver was not valid.

B.     RIGHT TO AN INTERPRETER

       Gebremariem argues that the trial court erred in denying him an interpreter. Even though

we are reversing Gebremariem’s conviction on other grounds, we address this issue to provide

guidance on remand. We agree with Gebremariem that the trial court abused its discretion in

failing to determine whether he required an interpreter.

       1.      Right to Interpreter

       A defendant has both a constitutional and statutory right to an interpreter if he or she

needs one. State v. Aljaffar, 198 Wash. App. 75, 82-83, 392 P.3d 1070, review denied, 188 Wash. 2d
1021 (2017). The right to a competent interpreter is included in the defendant’s right to confront

witnesses and participate in court proceedings under the Sixth Amendment. Id. at 83. The Fifth

Amendment due process clause also provides a right to an interpreter. Mendoza v. United States,

755 F.3d 821, 827 (7th Cir. 2014). The right to a certified interpreter is conferred by statute.

Aljaffar, 198 Wash. App. at 83.

       RCW 2.43.030(1)(c) states, “Except as otherwise provided in this section, when a non-

English-speaking person is involved in a legal proceeding, the appointing authority shall appoint

a qualified interpreter.” (Emphasis added.) A “non-English-speaking person” is “any person

involved in a legal proceeding who cannot readily speak or understand the English language.”

RCW 2.43.020(4). If a person is entitled to an interpreter, the trial court must appoint a

“certified or a qualified interpreter to assist the person throughout the proceedings.” RCW

2.43.030(1).

       When the trial court is put on notice that the defendant may have a significant language

difficulty, the court must identify whether an interpreter is needed. State v. Woo Won Choi, 55


                                                 12
No. 50421-9-II

Wn. App. 895, 901, 781 P.2d 505 (1989). The trial court should make it unmistakably clear to

the defendant that he or she has the right to a court-appointed interpreter “if the court determines

that one is needed.” Id. at 902. If the defendant’s English is adequate to understand the trial

proceedings and present a defense, there is no right to an interpreter. Id.

       Because the appointment of an interpreter is a matter within the trial court’s discretion,

the trial court’s decision will be disturbed only after a showing that the court abused its

discretion. State v. Gonzales-Morales, 138 Wash. 2d 374, 381, 979 P.2d 826 (1999). A trial court

abuses its discretion when it fails to exercise discretion, including when it fails to make a

necessary decision. See State v. Stearman, 187 Wash. App. 257, 265, 348 P.3d 394 (2015).

       2.    Qualified Interpreter

       A court must use an interpreter that has been certified by the administrative office of the

courts unless good cause exists to use an uncertified interpreter. RCW 2.43.030(1)(b). In that

case, the court must appoint a “qualified” interpreter. RCW 2.43.030(1)(a). If good cause exists

to use an uncertified interpreter, RCW 2.43.030(2) provides that the trial court shall make a

preliminary determination that the proposed interpreter is able to interpret accurately all

communications. The trial court must satisfy itself on the record that the interpreter:

       (a) Is capable of communicating effectively with the court or agency and the person
       for whom the interpreter would interpret; and

       (b) Has read, understands, and will abide by the code of ethics for language
       interpreters established by court rules.

RCW 2.43.030(2). The failure to comply with this requirement constitutes error. In re

Dependency of J.E.D.A., 2 Wash. App. 2d 764, 767, 413 P.3d 574 (2018).

       When addressing an interpreter’s competence, the relevant standard is “whether the rights

of non-English speakers are protected, rather than whether the interpreting is or is not

egregiously poor.” State v. Teshome, 122 Wash. App. 705, 712, 94 P.3d 1004 (2004).


                                                 13
No. 50421-9-II

       3.    Interpreter Analysis

       Here, the trial court was on notice that Gebremariem potentially needed an interpreter.

First, Gebremariem’s competency evaluation concluded that he had problems understanding

court proceedings because of a language barrier and recommended that he be provided with an

interpreter. Second, Gebremariem himself stated that he needed the proceedings to be translated.

Third, the trial court actually provided an interpreter in preliminary hearings.

       As a result, the trial court was required to exercise its discretion in identifying whether an

interpreter was in fact necessary. Woo Won Choi, 55 Wash. App. at 901. But the record does not

include any discussion of Gebremariem’s need for an interpreter and the trial court did not make

any related findings. Instead, it appears that the trial court summarily refused to allow

Gebremariem access to an interpreter in order to punish him for questioning the competency of

the interpreters that initially were provided. And when Gebremariem continued to press the

issue, the court found him in contempt and placed him in custody.3

       Accordingly, we hold that the trial court abused its discretion in failing to determine

whether Gebremariem required an interpreter. On remand, the trial court must make this

determination and must provide him with an interpreter under RCW 2.43.030 if he meets the

definition of a “non-English-speaking person.”

C.     JURY TRIAL WAIVER

       Gebremariem argues that his waiver of his right to a jury trial was not knowing,

intelligent, and voluntary. We need not address this issue because Gebremariem’s previous jury

trial waiver will not be binding on remand. See Wilson v. Horsley, 137 Wash. 2d 500, 508-11, 974



3
  Gebremariem does not appeal the trial court’s contempt finding, so we do not address whether
the court erred in holding him in contempt.


                                                 14
No. 50421-9-II

P.2d 316 (1999); Spring v. Dep’t of Labor & Indus., 39 Wash. App. 751, 754-56, 695 P.2d 612

(1985); cf. State v. Bange, 170 Wash. App. 843, 845-49, 285 P.3d 933 (2012).

D.        SUFFICIENCY OF EVIDENCE

          Gebremariem argues that the State failed to present sufficient evidence to support his

conviction for manufacturing marijuana.4 We disagree.

          1.   Legal Principles

          To resolve whether sufficient evidence supports a conviction, we view the evidence in the

light most favorable to the State and determine whether any rational finder of fact could find the

crime’s elements beyond a reasonable doubt. State v. Homan, 181 Wash. 2d 102, 105, 330 P.3d
182 (2014). After a bench trial, we review a trial court’s ruling to determine whether substantial

evidence supports the trial court’s finding of fact and whether the findings of fact support the

conclusions of law. Id. at 105-06. We treat findings of fact supported by substantial evidence

and unchallenged findings of fact as verities on appeal. Id. at 106.

          When challenging the sufficiency of the State’s evidence, the defendant admits the truth

of the evidence and all reasonable inferences that can be drawn from it. Id. These inferences

must be drawn in the State’s favor and against the defendant. Id. We defer to the fact finder on

issues of conflicting testimony and evaluating the evidence’s persuasiveness. Id. Circumstantial

and direct evidence are equally reliable. State v. Miller, 179 Wash. App. 91, 105, 316 P.3d 1143

(2014).

          2.   Analysis

          Gebremariem was convicted of manufacturing marijuana under RCW 69.50.401(1),

which provides that “it is unlawful for any person to manufacture, deliver, or possess with intent


4
  Even though we are reversing Gebremariem’s conviction, we address this argument because a
finding of insufficient evidence would result in a dismissal of the charge.

                                                  15
No. 50421-9-II

to manufacture or deliver, a controlled substance.” The statute defines manufacture as “the

production, preparation, propagation, compounding, conversion, or processing of a controlled

substance, either directly or indirectly or by extraction from substances of natural origin, or

independently by means of chemical synthesis, or by a combination of extraction and chemical

synthesis, and includes any packaging or repackaging of the substance or labeling or relabeling

of its container.” Former RCW 69.50.101(u) (2015).

       Here, the State presented testimony that Gebremariem was the only person present at a

residence that had a substantial marijuana grow operation. Officers collected over 300 marijuana

plants from the property, multiple parts of the property contained elaborate lighting and venting

systems, the main residence and detached shop had a large amount of marijuana hanging to dry,

and the shop had a garbage sack full of processed marijuana. The residence did not contain

furnishings that would indicate someone would be living there, and had only a single bed in a

room where Gebremariem kept his cell phone and where officers found a credit card issued in

Gebremariem’s name.

       The State presented substantial evidence that Gebremariem was growing marijuana. The

residence was set up for the sole purpose of growing marijuana, Gebremariem told the officers

that he had been there for a week and was planning on staying for an additional two months, and

he was the only person present. It is reasonable to infer that Gebremariem was present at the

house to assist in the substantial growing operation, which involved the production, preparation,

and propagation of marijuana.

       The trial court entered written findings of fact consistent with this evidence, which

findings are unchallenged and therefore are verities on appeal. Homan, 181 Wash. 2d at 106.

These findings are sufficient to support the trial court’s conclusions of law, specifically that




                                                 16
No. 50421-9-II

Gebremariem manufactured marijuana. Accordingly, we hold that the State presented sufficient

evidence to support Gebremariem’s conviction of manufacturing marijuana.

                                          CONCLUSION

        We reverse Gebremariem’s conviction and remand for further proceedings consistent

with this opinion.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      MAXA, C.J.


 We concur:



 WORSWICK, J.



 LEE, J.




                                                 17